DETAILED ACTION
Notice to Applicant
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Claims 1-20 are pending.
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1 and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Nazarian US 2013/0257577.
As per claims 1 and 20, Nazarian discloses in Fig. 9 an inductor device, comprising:
as per claim 1, a first trace (e.g. track sections 3 and 4) disposed in a first area (e.g. area within sections 2 and 5); a second trace (e.g. track sections 7 and 8) disposed in a second area (e.g. area within sections 1 and 6); and a double ring inductor (e.g. sections 1, 2, 5, and 6 which forms two rings (i.e. “double ring”)) disposed at an outside of the first trace and the second trace (The defined “double ring inductor” is disposed outside of the track sections 3, 4 and 7, 8.), wherein the double ring inductor is respectively coupled to the first trace and the second trace in an interlaced manner (The track sections 1, 2 and 5, 6 are coupled to the sections 3,4 and 7,8 in an interlaced manner as shown.); and
as per claim 20, wherein the first trace and the second trace are about symmetrical to each other on a basis of a junction of the first area and the second area (The track sections 3/4 and 7/8 are symmetrical about a center (i.e. “a junction”) of the inductor shown in Fig. 9.).
Claims 1-4 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yen et al. US Patent 10,153,078, as cited by the Applicant.
As per claims 1-4, Yen et al. discloses in Fig. 2 an inductor device (e.g. integrated inductor 200), comprising:
as per claim 1, a first trace (Annotated Fig. 2 below, metal segment annotated as A) disposed in a first area (e.g. area within segment 215a); a second trace (Annotated Fig. 2 below, metal segment annotated as B) disposed in a second area (e.g. area within segment 225b); and a double ring inductor (e.g. metal segments 215a and 225b which form two rings (i.e. “double ring”)) disposed at an outside of the first trace and the second trace (The segments 215a and 225b are disposed outside of the segments annotated as A and B.), wherein the double ring inductor is respectively coupled to the first trace and the second trace in an interlaced manner (The metal segment 215a is coupled to the metal segment annotated as A in an interlaced manner and the metal segment 225b is coupled to the metal segment annotated as B in an interlaced manner as shown.);
as per claim 2, a third trace (e.g. metal segment 215b) disposed in the first area, and coupled to the first trace in an interlaced manner (The metal segment annotated as A is coupled to the metal segment 215b in an interlaced manner.); and a fourth trace (e.g. metal segment 225a) disposed in the second area, and coupled to the second trace in an interlaced manner (The metal segment annotated as B is coupled to the metal segment 225a in an interlaced manner.);
	as per claim 3, wherein the third trace and the fourth trace are coupled to each other at a junction of the first area and the second area (The metal segment 215b and the metal segment 225a are coupled to one another at a central point or “junction” between the areas that are within the segments 215a and 225b.); and
	as per claim 4, wherein the first trace and the third trace are coupled to each other in an interlaced manner at a side which is opposite to the junction (The metal segment annotated as A and the metal segment 215b are coupled to one another at metal segment 216b which is disposed at an opposite end of segment 215b at which the central point or “junction” is disposed.).

    PNG
    media_image1.png
    456
    820
    media_image1.png
    Greyscale

Allowable Subject Matter
Claims 5-19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
9.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAKESH PATEL whose telephone number is (571)272-0961. The examiner can normally be reached 9AM-5PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lincoln Donovan can be reached on (571) 272-1988. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RAKESH B PATEL/Primary Examiner, Art Unit 2843